internal_revenue_service date number release date cc el gl br1 gl-800126-99 uilc memorandum for associate district_counsel san diego from subject alan c levine chief branch general litigation validity of disclaimer of joint_tenancy interest taxpayer this is in response to your memorandum regarding the above subject the question you have raised concerns the validity of disclaimers under state law legend taxpayer x years assessment issue amounts dollar_figure dollar_figure whether a taxpayer can defeat the federal_tax_lien by filing a disclaimer with respect to property on which he she was placed in title as joint tenant after the death of the other joint tenant conclusion as to the property in which the taxpayer initially obtained an interest as a joint tenant the federal_tax_lien attached in based upon the services’s assessment of date as to the later joint_tenancy in which the taxpayer did not accept any benefits subsequent to its creation the disclaimer filed by the taxpayer on date did not prevent the federal_tax_lien from attaching to that property although state law determines whether a given set of circumstances creates a right or interest federal_law dictates whether that right or interest constitutes property or a right to property under sec_6321 facts the internal_revenue_service service made two assessments of form_941 gl-800126-99 employment_taxes against the taxpayer as follows period amount assessment_date notice of tax_lien_filing a parcel of real_property located in county was acquired by a grant deed to the taxpayer x’s father and to taxpayer x and his wife as joint_tenants on date taxpayer x states that the property was purchased with the sales proceeds of his father’s prior residence the taxpayer x’s father lived on the property by himself or with caregivers the real_property is not encumbered and has a current fair_market_value of approximately dollar_figure on date a quitclaim_deed from taxpayer x and his wife to his father was recorded the deed recites that no consideration changed hands for the transfer taxpayer x claims that this happened because his father became angry with him and demanded that the taxpayer and his wife be removed from the title to the property taxpayer x’s father died on date according to taxpayer x he found a deed among his father’s papers after his father died which was a quitclaim_deed from his father which placed title to the property back in joint_tenancy with taxpayer x and his wife this quitclaim_deed was executed on date but was not recorded before the father’s death the aforesaid quitclaim_deed was recorded on date an affidavit of death of joint tenant was recorded on date by taxpayer x’s wife on the same day taxpayer x recorded a document entitled federally qualified_disclaimer and state of disclaimer with respect to any joint_tenancy interest he had in the real_property at issue law and analysis sec_6321 provides that when any person liable to pay federal_income_tax neglects or refuses to pay the tax after notice_and_demand a lien in favor of the united_states arises against all property or rights to property of such person including after-acquired property the assessments that arose on date and date created such tax_liens as to the tax_lien that arose by virtue of the assessment made on date there is no question that this lien attached to taxpayer x’s undivided one-third interest in the jointly held property that was acquired by him in when his father took title to the residence when the father purchased the property he had the deed titled in not only his name but that of taxpayer x and the taxpayer x’s wife at the time of the date assessment taxpayer x did not have any interest in the subject property gl-800126-99 however when he later acquired an interest in that property as a joint tenant in that interest became an after-acquired one which was subject_to the tax_lien 326_us_265 accordingly we agree with your analysis regarding the attachment of the tax_lien of dollar_figure that stems from the initial assessment made on date as to the tax_lien that arose during the period when the taxpayer had no interest in the property we do not agree with your conclusion that the timely disclaimer executed under law prevented that lien from attaching to his joint_tenancy interest however as stated above we do agree that the earlier tax_lien based on the date assessment continued to attach to any joint_tenancy interest he may have acquired for purposes of our analysis we shall disregard the taxpayer’s disclaimer under federal_law ie sec_2518 which concerns the federal gift_tax the assessments in this case are based upon employment_taxes on march which was prior to the date of the second tax_assessment date the taxpayer quitclaimed his interest in the real_property back to his father taxpayer x claims that the lien arising from that assessment did not attach to any interest he had in the property we have no reason to question the validity of his disclaimer for purposes of law as the facts establish that he followed the requirements of prob code sec_280 however we do not believe that the disclaimer is also valid for purposes of preventing the second federal_tax_lien from attaching to the joint_tenancy interest that he renounced the advisory memorandum you propose to issue reflects that there exists a lack of any or federal cases applying law which deal with the disclaimer of rights acquired by a surviving joint tenant upon the death of the joint tenant who created the interest our research discloses the same result nevertheless by analogy a similar issue that this office has had to grapple with during the last several years involves the question of whether a renunciation of an inheritance under state law defeats the federal_tax_lien to date the cases have produced varied results and at present there is a sec_280 filing of disclaimers place disclaimers affecting realty a a disclaimer shall be filed with any of the following the interest any other person having custody or possession or legal_title to b if the disclaimer made pursuant to this part affects real_property or an obligation secured_by real_property and the disclaimer is acknowledged and proved in like manner as a grant of real_property the disclaimer may be recorded in like manner and with like effect as a grant of real_property and all statutory provisions relating to the recordation or nonrecordation of conveyances of real_property and to the effect thereof apply to the disclaimer with like effect without regard to the date when the disclaimer was filed pursuant to subdivision a gl-800126-99 possibility that the issue may ultimately be resolved by the united_states supreme court assuming it agrees to accept the taxpayer’s petition for a writ of certiorari in 152_f3d_892 8th cir the government however has not acquiesced in that petition prior to drye the issue had been before several circuit courts of appeal in 15_f3d_138 9th cir which involved arizona law the ninth circuit held that because of a timely disclaimer the federal_tax_lien did not attach due to the lack of administrative importance and the fact that no conflict existed we did not recommend certiorari shortly thereafter but more than three months after mapes was decided the second circuit found for the government on the same issue in 22_f3d_455 2d cir involving new york law subsequently the fifth circuit decided 120_f3d_592 5th cir adversely to the government according to the fifth circuit the texas disclaimer statute is based on a uniform act similar to acts in other states that follow the acceptance-rejection theory in the fifth circuit's view the outcome in comparato was based on the manner in which new york courts have interpreted that state's disclaimer statute under the transfer-theory and thus there existed no conflict the fifth circuit distinguished 403_us_190 by pointing out that the wife in mitchell had an ownership_interest in community_property which she attempted to renounce but that the federal_tax_lien had already attached to that interest this element the fifth circuit found was missing in leggett the government did not request certiorari in leggett on the basis that the case represented an interpretation of state property law and thus there was no conflict among the circuits in addition there was a lack of administrative importance to the issue the cases prior to drye ie mapes comparato and leggett all turned on an interpretation of state law and whether the taxpayer had a property interest to which the tax_lien could attach all these cases involved disclaimers of inheritances pursuant to testate succession under the acceptance-rejection theory if the taxpayer filed a disclaimer and did not accept any benefit from the intended inheritance the legal fiction created was that the taxpayer had predeceased the testator with the result that the taxpayer never obtained any interest in the property to which the tax_lien could attach the other theory the transfer theory which was followed in comparato presupposes that at the moment of death the taxpayer beneficiary is vested with a property interest which cannot be divested and to which the tax_lien immediately attaches in drye which involved intestate_succession the issue presented to the eighth circuit was whether the federal_tax_lien attached to the taxpayer’s inheritance if he ultimately disclaimed that inheritance under arkansas law the appellate court held that drye’s state law right to inherit his mother’s estate is a ‘right to property’ under sec_6321 opinion at l4 once it has been determined that state law creates sufficient interest in the taxpayer to satisfy the requirements of the statute state law is inoperative gl-800126-99 opinion pincite citing 357_us_51 and w hether a state-law right constitutes ‘property’ or ‘rights to property’ is a matter of federal_law bank of commerce u s pincite emphasis added the eighth circuit quoting further from bank of commerce stated the principle that emerges from these seemingly contradictory statements is that state law determines whether a given set of circumstances creates a right or interest federal_law then dictates whether that right or interest constitutes ‘property’ or the ‘right to property’ under sec_6321 the concomitant state law consequences of a state law interest or right ‘are of no concern to the operation of the federal tax law ’ id pincite in mapes the ninth circuit considered the taxpayer’s use of the estate’s property prior to his disclaimer to be de_minimis and thus did not constitute an acceptance of benefits from the property however according to the eighth circuit even if drye did nothing he still had an interest in the estate as the sole heir-at-law subject_to the administration of the estate that interest was enforceable and transferable upon the death of the taxpayer’s mother and during the nine-month disclaimer period it was the existence of drye’s right to a share of his mother’s estate that allowed him the right under state law to disclaim the estate in short drye’s mere ability to invoke a legal fiction under state law that has the effect of redirecting the succession of the estate reifies his state law interest in the estate as stated by that appellate tribunal unfortunately for drye our inquiry regarding his rights under state law terminates upon identifying this elementary interest the relation back of drye’s disclaimer is therefore of no effect to our analysis a critical element of the drye decision is the court’s conclusion that as a matter of federal_law the taxpayer’s state right to inherit his mother’s estate was a right to property under sec_6321 because that right had pecuniary value other federal tax cases have also dealt with the issue of whether a state right or privilege constitutes property for purposes of the tax_lien see in re terwilliger’s catering plus inc 911_f2d_1168 6th cir and in re kimura 969_f2d_806 9th cir liquor license was subject_to the sec_6321 lien because it has independent value and sufficient transferability 770_f2d_1001 11th cir equitable right_of_redemption constituted property or right to property under sec_6321 because it had pecuniary value and 83_f3d_1156 9th cir cert_denied 117_sct_480 chose-in-action is property or a right to property under sec_6321 in light of its pecuniary value and transferability as stated previously our research fails to disclose any case law concerning the disclaimer issue regarding joint tenancies nevertheless pursuant to law it is possible to disclaim an interest in a joint_tenancy that arose by virtue of the death of another joint tenant as well as to disclaim a right to an inheritance prob code sec_280 by analogy both situations involve the creation of a right to property as explained above the circuit cases prior to drye dealing with disclaimer of an inheritance have turned on an interpretation of state property law however the significance of the disclaimer of the inheritance issue may diminish over time as more courts analogize to 511_us_224 in irvine which was decided three months after the ninth circuit decided mapes the court emphasized that in determining whether a taxpayer possesses an interest in property for estate gl-800126-99 and gift_tax purposes federal courts are to look to factual realities and not be struck blind by state law legal fiction s that permit renunciations of ownership to be retroactively effective u s pincite that holding in irvine provides direct support for the eighth circuit’s decision in drye and for the similar decision in comparato by the second circuit we believe that the correct approach to the issue here is the one espoused by the eighth circuit in drye and this is the view that the solicitor general’s office has recently set forth in its brief in opposition to certiorari in that case in the event that the supreme court decides not to accept certiorari in drye the ninth circuit ruling in mapes would still control however that ruling cannot be reconciled with the reasoning of the court in irvine several months later if you have any further questions please do not hesitate to contact us on the supreme court granted certiorari on date
